Hurt, Judge.
Appellant was convicted in the recorder’s-court of Fort Worth for abusive or violent language calculated to provoke a breach of the peace. He appealed to the county court, and, upon motion of the city attorney, the appeal was-dismissed, because the appeal bond was “more onerous than the law requires.”
The conditions of the bond are that the defendant shall pay all fines and cost in the county court and all costs in the recorder’s court. The code requires that he “shall pay such fine and cost as shall be adjudged against him in the county court, as well as other cost that ma3r have been adjudged against him in the court below.” (Code Crim. Proc., art. 854.)
We can perceive no material difference in the conditions named in the bond and those required by the code. The judgment is reversed and the cause remanded for trial.

Reversed and remanded.